Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/15/2021 has been entered. Claims 1, 3-15 and 17-20 remain pending in the present application.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the ground of rejection, necessitated by the present amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the amended claim 1 recites “causes the display to display a second AR item in a predetermined area of the object”. Independent claims 14 and 19 were also amended in a similar manner. However, the specification only discloses displaying the second AR item in a predetermined area (See pars. 18, 32 and 112, for example). Displaying the second AR item in “a predetermined area of the object” is not the same as displaying it in “a predetermined area”. In other words, this amendment does not have support in the specification.
The remaining claims are also rejected under 112(a) by virtue of their dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kangas et al. (Pub. No. US 2014/0146038).

Regarding claim 1, Kangas discloses an information providing apparatus based on object recognition (Par. 25: “Mobile device 102 may be any mobile computing device capable of executing program instructions, communicating with other programmable electronic devices, capturing an image via a camera, and displaying an image to a user. For example, mobile device 102 may be a digital camera, a smart phone, a personal digital assistant (PDA), or a tablet computer. Mobile device 102 includes augmentation program 112. Augmentation program 112 utilizes a camera of mobile device 102 to capture an image of a physical computing system, e.g., server computing system 104, which may be displayed to a user of mobile device 102”), the information providing apparatus comprising: 
a camera (See par. 25 cited above); 
a display (Again, see par. 25 cited above); and 
a processor recognizing an object disposed in a photographing range of the camera (Par. 35: “Diagnostic vision program 114 begins by identifying a physical computing system (step 202). Diagnostic vision program 114 receives an image of server computing system 104 via a camera embedded or attached to mobile device 102. In one embodiment, diagnostic vision program 114 may use photo recognition algorithms to match the image to a known system or type of system”. In particular, Fig. 1 suggests that the diagnostic vision program 114 is executed on a processor of the mobile device 102. The server computing system 104 is an object recognized by the diagnostic vision program 114 via the camera of the mobile device 102), wherein the processor causes the display to display a first augmented reality (AR) item in an exposed area of the object (Par. 53: “FIG. 4 depicts mobile device 102 displaying internal components of server computing system 104, in accordance with an embodiment of the present invention. As depicted, server computing system 104 is a blade chassis. In accordance with diagnostic vision program 114, a three-dimensional model depicting internal components of server computing system 104 is displayed from the perspective of the mobile device in relation to server computing system 104”. In particular, the 3D model depicting the internal components of server computing system 104 corresponds to the claimed “first AR item”) based on the exposed area of the object being exposed in the photographing range (Par. 47: “In an embodiment, navigation program 116 matches the perspective of the displayed model to server computing system 104 as viewed through a camera lens of mobile device 102 (step 302). For example, the three-dimensional model can be rotated, flipped, and/or resized such that the outer boundaries of the model match the outer boundaries of a real-time image of server computing system 104. Additionally, navigation program 116 may use known dimensions of the model to determine a side of server computing system 104 mobile device 102 is on, as well as angular displacement, and the distance between mobile device 102 and server computing system 104. In response, the display shows internal components, as arranged in server computing system 104, from the same perspective of mobile device 102's position in space around server computing system 104”) and a non-exposed area of the object not being exposed in the photographing range (Par. 25: “Augmentation program 112 alters the image of server computing system 104 to provide the user a simulated “x-ray” image of server computing system 104, whereby the internal components of server computing system 104 are visible in the image displayed on mobile device 102”. In particular, since the 3D model depicts the internal components of the server computing system 104, it could be said that the 3D model (the first AR item) is displayed based on a non-exposed area of the server computing system 104) in response to a determination that a predetermined event for outputting at least one AR item corresponding to the recognized object has occurred (Par. 51: “navigation program 116 determines that mobile device 102 is moving towards the internal component (yes branch, decision 314), navigation program 116 displays the internal contents of the selected internal component (step 316). In one embodiment, a three-dimensional model of the internal component could be downloaded and displayed. In another embodiment, the "moving in" motion initiates diagnostic vision program 114 and provides the internal component to diagnostic vision program 114 as the identity of the system. Navigation program 116 continues to operate with the internal component as the displayed model. The selection may occur by the user pressing a button while a pointer or cross-hairs are on the internal component or by the user pressing the display/touch-screen where the internal component is displayed”. In particular, either the “moving in” motion of the user or the user’s selection of an internal component could be interpreted as a “predetermined event”), and 
causes the display to display a second AR item in a predetermined area of the object, wherein the second AR item comprises information about an article disposed in the non-exposed area or information about the second AR item disposed in the non-exposed area (Par. 54: “FIG. 5 illustrates the modification of the three-dimensional model based on diagnostic information, in accordance with an embodiment of the present invention. As depicted, mobile device 102 receives diagnostic data indicating the failure of a specific blade server, and highlights the failed server on the displayed model. Cross-hairs are depicted on the display, which when over the highlighted blade server, cause additional information to be displayed. Here, the displayed information includes the failure, the location, and a part number. Additionally, as the cross-hairs move over a point-of-interest, such as a failed component, they may cause mobile device 102 to vibrate, beep, or otherwise indicate the point-of-interest”. In particular, the additional information depicted in Fig. 5 (e.g. failure state, location of the failure, and part number of the failed component) corresponds to the claimed “second AR item”. As shown in Fig. 5, this second AR item is displayed in a predetermined area of the server computing system 104, and comprises information about a failed, internal component disposed in a non-exposed area of the server computing system 104).

Regarding claim 4, Kangas discloses the information providing apparatus of claim 1, wherein the second AR item in the predetermined area further comprises information about the first AR item, or information about the object (The additional information depicted in Fig. 5 (e.g. failure state, location of the failure, and part number of the failed component) comprises information about a failed component, which is a part of the 3D model depicting the internal components).

Claims 14 and 18 recite similar limitations as respective claims 1 and 4, but are directed to a method. Since Kangas also discloses a corresponding method (See claims 1-20), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Regarding claim 19, Kangas discloses a mapping apparatus for mapping at least one AR item activated under a predetermined condition to an object, the mapping apparatus comprising: 
a camera; 
a storage (The mobile device 102 inherently has a storage); and 
a processor, wherein the processor is configured to:
recognize an object disposed in a photographing range of the camera and stores in the storage at least one of information about the recognized object, arrangement information of an AR item, or information about the AR item (Par. 37: “the three-dimensional models may be stored locally on mobile device 102”), 
set event information activating the AR item based on an exposed area of the object exposed in the photographing range and a non-exposed area of the object not exposed in the photographing range, wherein the processor is further configured to display a first AR item in the exposed area of the object in response to a determination that a predetermined event has occurred, and display a second AR item in a predetermined area of the object, wherein the second AR item comprises information about an article disposed in the non-exposed area or information about the second AR item disposed in the non-exposed area (For limitations that are not addressed, see the rejection of claim 1).

Regarding claim 20, Kangas discloses the mapping apparatus of claim 19, wherein the processor displays the second AR item in the predetermined area of the object based on configuration information comprising at least one of shape information, form information, presence/absence information of a storage space, or arrangement information of the recognized object (The additional information depicted in Fig. 5 (“BLADE FAILURE SLOT 5”) could be thought of as configuration information comprising arrangement information of the server 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Price et al. (Pub. No. US 2020/0210967).

Regarding claim 3, Kangas discloses the information providing apparatus of claim 1, .
In the same field of endeavor, Price teaches overlaying an AR item (e.g. the phrase “OPEN FRONT PANEL” in Fig. 2) on an image of a real-world object (e.g. the printer in Fig. 2) to instruct a user to open the front panel of the printer (which could be interpreted as inducing a motion of the user for exposing a non-exposed area (the toner compartment) of the printer.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Price into Kangas by displaying, along with the 3D model depicting the internal components, a message that instructs the user as to how to open an access panel of the server computing system 104 when the user . For example, the message could be “Remove the screws located at the four corners of the front panel, and gently lift the panel while pulling it out”. The motivation would have been to provide the user with more detail as to how to access the internal components.

Regarding claim 5, Kangas discloses the information providing apparatus of claim 1, wherein the object comprises a storage space and an opening/closing portion for opening and closing the storage space (A person skilled in the art would infer that the server computing system 104 shown in Figs. 4-8 has a storage space for mounting the internal components, and a panel (located either in the front, sides, top, or back) for opening and closing the storage space), .
In the same field of endeavor, Price teaches overlaying an AR item (e.g. the phrase “OPEN FRONT PANEL” in Fig. 2) on an image of a real-world object (e.g. the printer in Fig. 2) to instruct a user to open the front panel of the printer (which could be interpreted as inducing a motion of the user for exposing a non-exposed area (the toner compartment) of the printer.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Price into Kangas by displaying, along with the 3D model depicting the internal components, a message that instructs the user as to how to open an access panel of the server computing system 104 when the user approaches the server computing system 104. For example, the message could be “Remove the screws located at the four corners of the front panel, and gently lift the panel while pulling it out”. The motivation would have been to provide the user with more detail as to how to access the internal components.

Regarding claim 6, Kangas in view of Price discloses the information providing apparatus of claim 5, wherein the processor causes the display to display a third AR item within the photographing range of the camera in response to opening the storage space (Par. 29: “Based on this information and the prior knowledge of the printer (i.e., the toner can only be seen when the toner door is open), the inference module can infer the state of the toner door as being open. The inferred state can then be sent to the strategic-planning module, which plans for the instruction to be sent. In this scenario, instead of overlaying an "open the toner door" instruction, the AR headset may overlay an instruction on the image of the toner to prompt the user to remove the toner”. In particular, the overlay that prompts the user to remove the toner corresponds to the claimed “third AR item”. In Kangas as modified by Price, this overlay could be “Remove failed component in slot 5” (with reference to Fig. 5 of Kangas)).

Claim 17 recite similar limitation as claim 3, but is directed to a method. Since Kangas also discloses a corresponding method (See claims 1-20), claim 17 can be rejected under the same rationale set forth in the rejection of claim 3.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Vasquez et al. (Pub. No. US 2015/0130790), and further in view of Alaniz et al. (Pub. No. US 2015/0097864).

Regarding claim 7, Kangas discloses the information providing apparatus of claim 1, wherein the object comprises a storage space (A person skilled in the art would infer that the server computing system 104 shown in Figs. 4-8 has a storage space for mounting the internal components), .
In the same field of augmented reality, Vasquez teaches an augmented reality game wherein when a physical fish tank is recognized in an image captured by a camera of a gaming device, the fish tank is augmented with a virtual fish (Fig. 1 and pars. 40-42).
Furthermore, Alaniz teaches a virtual reality game in which virtual water and fish swimming in the virtual water are rendered (See Figs. 7A-7B and pars. 90-93).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Vasquez and Alaniz into Kangas such that when an object is recognized as a fish tank in an image of a camera of the mobile device, the mobile device would display virtual water to be filled in the fish tank by a predetermined amount, and a virtual fish swimming in the virtual water. The motivation would have been to extend Kangas’s technique to augmented reality games.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Petill et al. (Pub. No. US 2016/0217612).

Regarding claim 8, Kangas discloses the information providing apparatus of claim 1, .
In the same field of augmented reality, Petill teaches generating AR items which could be a user’s memos on a headset’s display based on location information (See Fig. 2 and pars. 15-17).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Petill into Kangas such that the processor would output an AR item including the user’s memo information on the display of the mobile device based on location information. The motivation would have been to improve realism.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Bayha et al. (Pat. No. US 9,792,594).

Regarding claim 9, Kangas discloses the information providing apparatus of claim 1, further comprising: 
a communicator having a short-range communication module (Par. 36: “In an alternative embodiment, diagnostic vision program 114 may establish a connection with server computing system 104, through network 108 or via a near-field communication technology, and query server computing system 104 for a model number, serial number, or other identifier”) and a mobile communication module (The mobile device 102, as a smart phone, inherently has a mobile communication module), . 
In the same field of augmented reality, Bayha teaches a method for displaying ATM transaction information on an AR headset when it is detected that the AR headset is within a predetermined distance from an ATM, wherein the predetermined distance is determined such that a Bluetooth communication protocol is activated on the AR headset and on the ATM (Col. 7, ll. 35-44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bayha into Kangas such that the predetermined event would be determined to have occurred when the mobile device enters a near-field communication (NFC) coverage of an object through the NFC module. The motivation would have been to provide an additional trigger event based on proximity of the mobile device to the recognized object.

Claim 15 can be rejected as being unpatentable over Kangas in view of Bayha, using the same rationale set forth in the rejection of claim 9 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Breedvelt-Schouten et al. (Pub. No. US 2016/0203365).

Regarding claim 10, Kangas discloses the information providing apparatus of claim 1, further comprising a microphone (the mobile device 102, as a smart phone, inherently has a microphone),
.
In the same field of augmented reality, Breedvelt-Schouten teaches triggering an AR event when a predetermined sound sequence is input through a microphone of an AR headset (See Fig. 4 and par. 44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Breedvelt-Schouten into Kangas such that the processor of the mobile device would determine that a predetermined event (e.g. a maintenance request) has occurred when a predetermined sound sequence (e.g. a voice command “I want to replace the memory module”) is input through the microphone. The motivation would have been to provide an additional trigger event based on voice commands.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Whelihan (Pub. No. US 2013/0026220).

Regarding claim 11, Kangas discloses the information providing apparatus of claim 1, .
In the same field of augmented reality, Whelihan teaches a method for displaying status information of a hardware device by detecting a fiduciary marker within an image captured by a camera of a mobile computing device, wherein the marker is located within a predetermined distance from the hardware (See par. 29). When the fiduciary marker is recognized, the status information is displayed by superimposing it on the captured image (See par. 4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Whelihan into Kangas such that the processor of the mobile device would determine that the predetermined event has occurred when a marker located within a predetermined distance from the server 104 (or any recognized object) is recognized by the camera of the mobile device. The motivation would have been to provide an alternative way of triggering the event.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas, in view of Hamynen et al. (Pub. No. US 2007/0162942).

Regarding claim 12, Kangas discloses the information providing apparatus of claim 1, further comprising a speaker (The mobile device 102, as a smart phone, inherently has a speaker) or a vibrator (Par. 44: “Additionally, diagnostic vision program 114 may supplement the display with vibration and/or sound, for example, when the cross-hairs near or cross a point-of-interest”),
.
In the same field of augmented reality, Hamynen teaches outputting a predetermined sound through a speaker of a mobile device when a predetermined event has occurred (Par. 54: “The 3-D module 331 might also provide different sounds for different purposes. For example, if the user wanted to be notified of a local 802.11 wireless hotspot that is detected by the device 302, a different sound that corresponds to the estimated location of the hotspot could be played in the headphones 332”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamynen into Kangas such that a predetermined sound would be outputted through the speaker of the mobile device 102 when the predetermined event has occurred. The motivation would have been to provide sound notifications to the user.

Regarding claim 13, Kangas discloses the information providing apparatus of claim 1, further comprising a speaker (The mobile device 102, as a smart phone, inherently has a speaker),


.
In the same field of augmented reality, Hamynen teaches a method for displaying location-based AR contents that suggests outputting a predetermined sound through a speaker of a mobile device when the mobile device approaches a target object within a predetermined distance, and increasing the sound volume as the distance between the mobile device and the target object is closer (Par. 54: “For example, if the user wanted to be notified of a local 802.11 wireless hotspot that is detected by the device 302, a different sound that corresponds to the estimated location of the hotspot could be played in the headphones 332. Similarly, the 3-D module 331 could modify characteristics of the sound (e.g., volume, pitch, content) depending on distance from the destination”. See also pars. 37-41).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamynen into Kangas such that the processor of the mobile device 102 would cause the speaker of the mobile device to output a predetermined sound when the mobile device approaches a target object within a predetermined distance, and increase the sound volume as the distance between the mobile device and the target object becomes closer. The motivation would have been to provide sound notifications to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613